Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lateral support structure” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There is no reference number provided for the claimed “lateral support structure”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “means for 20 connecting other play equipment” is not shown in the drawings .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “attachment means” of Claim 25, it would appear that the attachment means is considered the same as “means for 20 connecting other play equipment” in the specifications, however it is suggested that Applicant use consistent claim terminology between the specification and the claims. 

Claim Objections
Claims 13 objected to because of the following informalities:  
Line 2 recites “a cover assembly”, however a cover assembly has been recited in independent Claim 11, since it appears Applicant is referring to the same cover assembly “a” should be replaced with --the--.              Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment means” of Claim 25.
                Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification fails to provide any structure for the means and therefore the limitation will be interpreted in the broadest reasonable interpretation.
              If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-15, 17, 18, 20, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 Lines 1-2 recite “wherein the cover assembly comprises a support”, the cover assembly has not been positively recited. And therefore it is unclear if the cover assembly is required for the modular play set. In order to proceed, the Office will interpret the claim such as --comprising the cover assembly, wherein the cover assembly comprises a support--.
Claim 13 Lines 1-2 recite “the cover assembly including a support band”, the cover assembly has not been positively recited. And therefore it is unclear if the cover assembly is required for the modular 
Claim 13 Line 3 recites “a support band”, a support band has already been disclosed in Claim 12 in which Claim 13 is dependent of. It is unclear if Applicant is referring to the same or different support band. In order to proceed, “a” will be replaced with --the--.
Claim 15 Lines 1-2 recite “wherein the cover assembly is sized as a tight fit”, the cover assembly has not been positively recited. And therefore it is unclear if the cover assembly is required for the modular play set. In order to proceed, the Office will interpret the claim such as --claim 13, comprising the cover assembly and wherein the cover assembly is sized as a tight fit -- in line 1.
Claim 15 recites the limitation "the assembled frame" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. In order proceed, the Office will interpret the limitation such as --an assembled frame of the modular play set-.
Claim 15 recites the limitation "the parts of the frame assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In order proceed, the Office will interpret the limitation such as --parts of the assembled frame--.
Claim 17 recites the limitation "the modular claim set" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In order proceed, the Office will interpret the limitation such as --the modular play set--.
Claim 17 recites the limitation "the support band" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be interpreted as --a--.
Claim 18 Line 2 recites “the cover assembly and encloses”, the cover assembly has not been positively recited. And therefore it is unclear if the cover assembly is required for the modular play set. In order to proceed, the Office will interpret the claim such as --claim 16, comprising the cover assembly and-- in line 1.
Claim 18 Line 4 recites “a short distance”, it is unclear what the metes and bound of a “short” distance are and therefore in order to proceed, any reasonable distance is considered suitable but it is suggested that Applicant remove “short”.
Claim 20 recites the limitation "the support poles" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. In order proceed, the Office will interpret the limitation such as --the upright poles--.
Claim 20 recites “a top bar”, it is unclear if the top bar and lateral support structure are considered the same or different. From a review of Fig. 23, there is only a depiction of a top bar. In order to proceed, the Office will consider the top bar and lateral support structure to be the same and therefore “a top bar” should be replaced with --the lateral support structure--.
Claim limitation “attachment means for attaching swings” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to indicate what structure is considered for the “attachment means”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 25 Lines 3-4 recites “wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings”. It is unclear if Applicant is referring to one or each of the swings. In order to proceed, the Office will interpret the claim such as -- wherein the swings are selected from one of a standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings or slings--.
Claim 25 Lines 5-7 recites “wherein the other play equipment includes one or more of slides, slippery dips, rope ladders, scramble nets, knotted ropes, climbing poles or ropes, roman rings, slides and platforms”. It is unclear if the claim requires platforms or if it is optional. In order to proceed, the Office will interpret the claim such as wherein the other play equipment includes one or more of slides, slippery dips, rope ladders, scramble nets, knotted ropes, climbing poles or ropes, roman rings, slides and/or platforms.--.
Claim 29 recites the limitation "the support poles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. In order proceed, the Office will interpret the limitation such as --the upright poles--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-17, 19, 22-23 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gembarowicz (US 6402631) .
Regarding Claim 11, Gembarowicz teaches a modular play set including:                   one or more support beams 29 for supporting a plurality of play equipment therealong (Refer to Fig. 1 Col 3 Lines 45-54:” FIG. 1 illustrates a preferred embodiment of the net set of the invention, generally referred to as net set 20, attached to a swing set. The swing set shown in FIG. 1 comprises left side structure 12 (with ladder 12a), right side structure 27 (with ladder 27a) which are interconnected by top support structure 29 comprising two parallel beams, which in turn may be interconnected by perpendicular cross members which form an upper horizontal ladder member (monkey bars). The swing set also includes play structure 14 attached to side structure 27.”);                    two or more support assemblies 25,27 each supporting at least an end of the or each support beam 29 above a support surface in a lateral attitude (Refer to annotated Fig. 2B below);                    the support assemblies each including one or more upright poles 25,27 having a lower end for engagement with the support surface and an upper end remote from the lower end (Refer to Figs. 1 & 2B); and                     a lateral support structure associated with each support assembly 25,27 and engaging the upper end of the or each pole 25, the lateral support structure having a support beam connection for connecting to one end of one or more of the support beams and extending by a predetermined distance transverse to the or at least one of the support beams connected thereto, wherein the lateral support structure is adapted to provide support for a cover assembly 20 so that, in use, the cover assembly provides cover to the plurality of play equipment ((Refer to annotated Fig. 2B below).
    PNG
    media_image1.png
    632
    563
    media_image1.png
    Greyscale

Regarding Claim 12, Gembarowicz continues to teach wherein the cover assembly 20 comprises a support band 42 wrapped around at least a part of an external perimeter of the modular play set (Refer to Col 4 Lines 15-23:” Wraps or ties 42, FIGS. 2A and 2B, are use to attach the sides of net 20 to the top of side structures 12 and 27 of the swing set. Ties 42 are preferably made from rope, twine or a hook and loop material such as VELCRO.”..The Office considers the hook & loop material a band).
Regarding Claim 13, Gembarowicz continues to teach wherein the lateral support structure provides a wide support for a cover assembly 20 to be mounted on or fastened to thereto, the cover assembly including a support band 42 formed from a substantially inextensible material (Refer to Col 4 Lines 15-23:” Wraps or ties 42, FIGS. 2A and 2B, are use to attach the sides of net 20 to the top of side structures 12 and 27 of the swing set. Ties 42 are preferably made from rope, twine or a hook and loop material such as VELCRO.”..The Office considers the hook & loop material a band).
Regarding Claim 14, Gembarowicz continues to teach wherein the inextensible material 42 is wrapped around the external perimeter of two or more lateral support structures (Refer to Fig. 1 to depict that there is a net portion on two lateral support structures at each end of the support beam 29, which are held on by the inextensible material 42).
Regarding Claim 15, Gembarowicz continues to teach wherein the cover assembly 20 is sized as a tight fit to the lateral support structure, thereby providing additional stiffness to the assembled frame against relative movement of the parts of the frame assembly (Refer to Col 4 Lines 7-15:” Net 20 is preferably made of standard plastic netting material, and each piece of netting is preferably reinforced along each edge, for example, by intertwining cording along the edges. Net 20 should have a weave that is tight enough to prevent a golf ball, or whatever other game ball is used, from passing through the net.”..the office takes the position that the net is tight when tied to the frame).
Regarding Claim 16, Gembarowicz continues to teach wherein the lateral support structure associated with each support assembly forms a part of a rectangular support frame (Refer to annotated Fig. 1 below).
    PNG
    media_image2.png
    691
    725
    media_image2.png
    Greyscale

Regarding Claim 17, Gembarowicz continues to teach wherein the rectangular support frame comprises a support band 42 around at least a part of the external perimeter of the modular claim set (Refer to Fig. 2B).
Regarding Claim 19, Gembarowicz continues to teach wherein the rectangular support frame comprises a plurality of rungs so that the frame has a ladder-like construction (Refer to Fig. 2A Col 3 Lines 45-54:” FIG. 1 illustrates a preferred embodiment of the net set of the invention, generally referred to as net set 20, attached to a swing set. The swing set shown in FIG. 1 comprises left side structure 12 (with ladder 12a), right side structure 27 (with ladder 27a) which are interconnected by top support structure 29 comprising two parallel beams, which in turn may be interconnected by perpendicular cross members which form an upper horizontal ladder member (monkey bars).”).
Regarding Claim 22, Gembarowicz continues to teach wherein the support beam 29 is attached to the inner side of the rectangular support frame; and              wherein the support beam extends to the outer side of the rectangular support frame (Refer to annotated Fig. 1 below).
    PNG
    media_image3.png
    691
    725
    media_image3.png
    Greyscale

Regarding Claim 23, Gembarowicz continues to teach wherein there are three or more support assemblies 25 (Refer to Fig. 1 to depict two on each side of the support beam 29).
Regarding Claim 29, Gembarowicz continues to teach comprising the cover assembly 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 24, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gembarowicz (US 6402631) in view of Chen (US 20090258759).
Regarding Claim 20, Gembarowicz continues to teach wherein the support assemblies are each in the form of a frame, wherein each frame comprises a top bar (Refer to annotated Fig. 1 above of Gembarowicz teaching a lateral support structure) between the upper ends of the support poles 25 but Refer to annotated Fig. 1 below).
    PNG
    media_image4.png
    676
    775
    media_image4.png
    Greyscale

Regarding Claim 24, Gembarowicz  fails to expressly disclose wherein the support assemblies are adapted to be joined end-to-end by joiners, Chen continues to teach wherein the support assemblies are adapted to be joined end-to-end by joiners (Refer to Chen Paragraph [0002] The backyard swing set is typically a frame structure supporting swing. The frame structure is typically steel tubing welded or bolted together to provide a stable swing
Regarding Claim 25, Gembarowicz continues to teach swings (swings are removable) or other play equipment 14 but fails to teach comprising attachment means for attaching swings or other play equipment, wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings. Chen teaches a attachment means 29 for attaching swings or other play equipment, wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings 58,88 (Refer to Chen Fig. 1). Chen is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the swing set of Gembarowicz to comprise attachment means for attaching swings or other play equipment, wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings. Chen teaches a attachment means 29 for attaching swings or other play equipment, wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings 58,88 (Refer to Chen Fig. 1) as taught by Chen. Since such attachment means and swings are common and known in the art and do not patentably distinguish the invention over prior arts. 
Regarding Claim 26, Gembarowicz fails to teach further provided a flexible support assembly formed from trampoline mat material connectible to at least one of the support assemblies remote from the support beam. Chen continues to teach a flexible support assembly 10 formed from trampoline mat material 188 connectible to at least one of the support assemblies remote from the support beam (Refer to Fig. 1 of Chen). The Office takes the position that it would have been obvious to modify the device of Gembarowicz to be in view of Chen such that there is incorporated a flexible support assembly 10 
Regarding Claim 27, Gembarowicz in view of Chen continues to teach wherein the flexible support assembly includes a sheet of flexible, substantially inextensible material held taut between two of the upright poles 25 (Refer to Fig. 1 of Chen Paragraph [0045]..the Office takes the position that it is known in the art that trampoline mat materials are flexible and inextensible).
Regarding Claim 28, Gembarowicz in view of Chen continues to teach wherein the substantially inextensible material 188 extends to at least two ground anchors 135 remote from the lower ends of the support poles 25(poles of Gembarowicz as modified) (Refer to Chen Fig. 1). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gembarowicz (US 6402631) in view of Chen (US 20080282621).
Regarding Claim 18, Gembarowicz continues to teach where a support cord 30 is an integral part of the cover assembly 20 and encloses a space which is substantially rectangular in plan view (Refer to annotated Fig. 1 of Gembarowicz above to depict the rectangular frame), the rectangular space containing within it the support beam 29 which extend downward from the top of the plays et a short distance akin to a skirt (Refer to Gembarowicz annotated Fig. 2A below Col 4 Lines 7-10:” Net 20 is preferably made of standard plastic netting material, and each piece of netting is preferably reinforced along each edge, for example, by intertwining cording along the edges.”),
    PNG
    media_image5.png
    592
    562
    media_image5.png
    Greyscale
                but fails to teach wherein the cord is a band. Chen teaches a net cover assembly comprising an edge which is a band 182 (Refer to Chen Fig 3 Paragraph [0039]:”Alternatively, the top covers 170 and the side covers 180 may be engaged to the arched frames using intermediate members. As shown in FIG. 1, the intermediate members are in the form of edge members 182 disposed between the top covers 170 and the side covers 180 and extending along a complete circumference of the top covers 170 and the side covers 180. The edge members 182 may be made of a tightly woven nearly opaque material for providing strength and additional support to the basic framework of the maze module 100.”). Chen is analogous with Applicants invention in that they both teach cover assemblies and therefore it would have been obvious to  modify the cord edge of Gembarowicz to be in view of Chen such that the cord is a band since Chen teaches that . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gembarowicz (US 6402631) in view of Chen (US 20090258759), further in view of Cunard et al (US 5364312).
Regarding Claim 21, Gembarowicz in view of Chen teaches the claimed invention as noted above but fails to teach wherein the top bar (lateral support structure) has a bar portion which is strengthened or stiffened by a plate portion. Cunard et al teaches a swing set frame comprising a plate portion 14 (Refer to Fig. 1). Cunard et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to provide a plate portion to the top bar (lateral support structure) of Gembarowicz to increase the structural strength of the frame, such reinforcements are common and known in the art to produce expected results and therefore does not patentably distinguish the invention over prior arts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784